DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action in response to the amendment filed 6/28/22.  Claims 1-20 are pending.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is indefinite that “changing the pitch between the remaining trenches in the array when the pitch between the outermost trenches in the array is maintained to be greater than the pitch between the remaining trenches in the array”.  Applicant’s disclosure on cites the changing of the pitch as claimed is when they are comparing their invention with the prior art.  So it appears that this is no actual manufacturing step in their invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corona et al. (US PGPub 2007/0126071, hereinafter referred to as “Corona”, IDS reference).
Corona discloses the semiconductor method as claimed.  See figures 1-8 and corresponding text, where Corona teaches, in claim 1, a method of forming a cavity based on a deep trench erosion, comprising: 
providing a semiconductor substrate (11), and performing the deep trench (14) erosion to the semiconductor substrate (11) to form an array of a plurality of trenches (14) in the semiconductor substrate (11), a pitch between the outermost trenches in the array being greater than a pitch between the remaining trenches in the array (figures 1-6; [0017-0020], [0038-0039] different shapes (ex. rectangular or polygonal shape); 
performing an annealing treatment to the semiconductor substrate to form a single cavity (17) in the semiconductor substrate (figures 5 and 6; [0021-0022]); and 
changing the pitch between the remaining trenches in the array when the pitch between the outermost trenches (14) in the array is maintained to be greater than the pitch between the remaining trenches in the array (figures 5 and 6; [0021-0022]).  
Corona teaches, in claim 2, wherein after forming the cavity, the method further comprising: 
forming an epitaxial material layer (18) on the semiconductor substrate ([0020-0022]).  
Corona teaches, in claim 3, wherein the epitaxial material layer is formed by an epitaxial growth process ([0020-0022]).  
Corona teaches, in claim 5, wherein a material of the epitaxial material layer contains silicon ([0020]).  
Corona teaches, in claim 6, wherein a feature size of the trench is 0.5 micron to 1.0 micron ([0018]).  
Corona teaches, in claim 7, wherein an erosion depth of the trench is 1.0 micron to 20.0 microns ([0019]).  
Corona teaches, in claim 8, wherein the pitch of the adjacent trenches is 0.5 micron to 1.0 micron ([0018]).  
Corona teaches, in claim 9, wherein a shape of the trench is circular ([0020], oval shaped [0038-0039]).  
Corona teaches, in claim 10, wherein a shape of the trench is square ([0038-0039]).  
Corona teaches, in claim 11, wherein the annealing is implemented in a non- oxygen environment ([0021]).  
Corona teaches, in claim 12, wherein the annealing is implemented in a hydrogen environment ([0021]).  
Corona teaches, in claim 13, wherein the annealing is implemented in a nitrogen environment ([0021]).  
Corona teaches, in claim 14, wherein the annealing temperature is above 800°C ([0021]).  
Corona teaches, in claim 15, wherein by changing the size of the pitch between the trenches which constitute the array, after the annealing treatment is implemented, single cavity having different feature sizes are formed ([0022]).  
Corona teaches, in claim 16, wherein the greater the pitch between the trenches is, the higher the temperature of the annealing treatment is ([0021-0022]).  
Corona teaches, in claim 17, wherein a material constituting the semiconductor substrate contains silicon ([0021-0022]).  
Corona teaches, in claim 18, wherein the deep trench erosion is a dry etching ([0019]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (US PGPub 2007/0126071, hereinafter referred to as “Corona”).
Corona disclose the semiconductor method substantially as claimed.  See the rejection above.
However, Corona fails to show, in claim 1, wherein a duration of the annealing treatment does not exceed 20 minutes.
Corona teaches, [0021] A first thermal annealing treatment is then carried out in an atmosphere containing hydrogen or another inert gas (for example, nitrogen or argon) or else a combination of hydrogen and of another inert gas, at high temperature (around or higher than 1000.degree. C.) for a first time interval, which lasts some minutes or some tens of minutes. In addition, provides the advantage that the first thermal annealing treatment is carried out in a hydrogen atmosphere, at a temperature of 1200.degree. C., and the first time interval is no longer than 30 minutes .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a duration of the annealing treatment does not exceed 20 minutes, in the method Corona, according to the teachings of Corona with the motivation that the first thermal annealing treatment is carried out in a hydrogen atmosphere, at a temperature of 1200.degree. C., and the first time interval is no longer than 30 minutes, thus would result in routine experimentation. Corona fails to expressly disclose wherein the duration of the annealing treatment does not exceed 20 minutes, but in the case ranges overlap, a prima facie obviousness exist.  See MPEP 2144.05

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (US PGPub 2007/0126071, hereinafter referred to as “Corona”) as applied to claims  above, and further in view of Nishikawa et al. (US PGPub 2013/0193531, hereinafter referred to as “Nishikawa”).
Corona discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Corona fails to show, in claim 4, wherein the thickness of the epitaxial material layer is 10.0 microns to 50.0 microns.
Nishikawa teaches, in claim 4, a similar semiconductor device wherein the thickness of the epitaxial material layer to range from 5 microns to 15 microns ([0057]). In addition, Nishikawa provides the advantages of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the thickness of the epitaxial material layer is 10.0 microns to 50.0 microns, in the method of Corona, according to the teachings of Nishikawa, with the motivation of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit within the semiconductor device.

However, Corona fails to show, in claim 20, wherein a front end device is formed on the semiconductor substrate, and the front end device comprises a gate structure.

Nishikawa teaches, in claim 20, a similar method that includes forming semiconductor devices that include gate electrodes (figures 8A-8C; [0039]).  In addition, Nishikawa provides the advantages of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a front end device is formed on the semiconductor substrate, and the front end device comprises a gate structure, in the method of Corona, according to the teachings of Nishikawa, with the motivation of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit within the semiconductor device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 24, 2022